Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        03-FEB-2022
                                                        03:00 PM
                                                        Dkt. 25 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   JANE J. P. LIU, Petitioner,

                                vs.

       DEPARTMENT OF HEALTH, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Jane J. P. Liu’s

petition for writ of mandamus, filed on January 26, 2022, and the

record, based on the information presented to this court,

petitioner fails to demonstrate that she is entitled to the

requested extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,
          It is ordered that the petition for writ of mandamus is

denied.

          DATED:   Honolulu, Hawai#i, February 3, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd E. Eddins




                                 2